Exhibit 10.1

GROUND LEASE

This ground lease is made as of Sept. 15, 2006, between WALTER BROS.
CONSTRUCTION CO., INC., a California corporation (“Landlord”), and MISSION
COMMUNITY BANK, a California corporation (“Tenant”). Landlord leases to Tenant
and Tenant hires from Landlord the Premises hereafter described.

1.                                       Premises. The Premises consist of
approximately 32,500 square feet of real property located at the corner of South
Higuera and Prado Road, in the City of San Luis Obispo, County of San Luis
Obispo, State of California (“Premises”).

The legal description of the Premises, including any appurtenances, is included
in Exhibit “A,” attached to this lease and incorporated herein. The Premises are
currently located within a larger parcel and it is the intent of Landlord and
Tenant that Landlord will obtain a lot line adjustment from the City of San Luis
Obispo, whereby a separate parcel will be created (the “Lot Line Adjustment”)
which new parcel shall be the Premises. The legal description of the Premises,
the size of the Premises, and the allowable size of the building and parking lot
to be constructed on the Premises are contingent upon the Lot Line Adjustment.
Exhibit “A” shall be finalized and attached hereto after the Lot Line Adjustment
is complete, and the parties acknowledge that the property may be reduced or
increased in size through the Lot Line Adjustment process, but that the rent to
be paid by Tenant pursuant to Paragraph 3, below, shall not be adjusted as a
result of such modifications in the size of the parcel.

2.                                       Term / Early Termination / Option to
Extend.

(a)                                  The term of this lease is fifty (50) years,
beginning October 1, 2006 (“Commencement Date”), and ending at midnight on
September 30, 2056, unless sooner terminated as provided for in this lease.

(b)                                 In consideration of the payment by Tenant to
Landlord of the sum of Twenty-Five Thousand and No/100 Dollars ($25,000.00) upon
execution of this Lease as a non- refundable lease premium (“Lease Premium”),
during the first twelve (12) months after the Commencement Date, Tenant shall
have the option, on notice to Landlord (“Termination Notice”), to terminate this
Lease, effective ten (10) days after delivery of the Notice to Landlord (“Lease
Termination Date”). Tenant shall not be entitled to any refund of the Lease
Premium or rent paid to the Lease Termination Date, and as of the Lease
Termination Date, Tenant shall deliver to Landlord any development plans, soils
reports, maps and other investigative reports which may have been generated by
Tenant for use in developing the Premises prior to the Lease Termination Date.
In addition, Tenant agrees to provide Landlord with quarterly status reports on
the progress of Tenant’s development of the Premises until any such Lease
Termination Date, but no such reports shall be required after September 30,
2007, on which date Tenant’s right to an early termination of the Lease shall
expire.

(c)                                  Tenant is given the option to extend the
term on all the provisions contained in this Lease, except for minimum monthly
rent, for two (2) additional five-year

1


--------------------------------------------------------------------------------




periods (“Extended Term”) following expiration of the initial term, by giving
notice of exercise of option (“Option Notice”) to Landlord at least sixty (60)
but not more than ninety (90) days before the expiration of the term; provided
that, if Tenant is in default on the date of giving the Option Notice, the
Option Notice shall be totally ineffective, or if the Tenant is in default on
the date the Extended Term is to commence, the Extended Term shall not commence
and this Lease shall expire at the end of the then-current term.

3.                                       Minimum Rent. Tenant shall pay without
abatement, deduction, or offset, as minimum net rent, payable in advance, equal
monthly installments of Seven Thousand and No/100 Dollars ($7,000.00) per month
(“Base Rent”), which amount is subject to adjustment as provided in Section 5.,
below. Notwithstanding the foregoing, if Landlord is the successful bidder for
the construction of the Improvements referenced in Section 9, below, the parties
agree that the Base Rent shall be modified to Five Thousand Three Hundred
Eighty-Eight and 33/100 Dollars ($5,388.33) per month, and upon execution of a
construction contract between Landlord and Tenant, Tenant shall be entitled to a
credit against future rents in an amount equal to the difference in the amount
paid by Tenant to Landlord as Base Rent to that date, and the amount which would
have been paid if the Base Rent had been Five Thousand Three Hundred
Eighty-Eight and 33/100 Dollars ($5,388.33) per month from the Commencement
Date.

4.                                        Late Payment Charge.  For each monthly
rent installment that is received by Landlord more than ten (10) days after its
due date, Tenant agrees to pay as additional rent a charge equal to ten percent
(10%) of the delinquent installment. Payment of this charge does not waive any
default, nor does this provision extend the due date of the monthly rent
installments.

5.                                        Adjustments to Minimum Rent. During
the term of the lease, the minimum monthly rental described in section 3 shall
be adjusted upward as of the fifth anniversary of the commencement date and
continuing thereafter every five years.

On the first (1st) adjustment date referred to above, and each five (5) years
thereafter during the term and any extended or renewal terms of this lease, each
of which dates is hereafter referred to as an “adjustment date,” the rent
provided for in this lease shall be adjusted upward according to any rise in the
Consumer Price Index as that term is hereafter defined. At each adjustment date,
the minimum rent shall be adjusted to an amount equal to the greater of:

(a).                               the minimum rent in effect immediately prior
to that adjustment date (without regard to any temporary abatement of rent then,
or previously in effect, pursuant to the provisions of this lease), or

(b).                              the product obtained by multiplying the
minimum rent in effect immediately prior to the commencement of that adjustment
date (without to regard to any temporary abatement of rent then, or previously
in effect, pursuant to the provisions of this lease) by a fraction, the
numerator of which is the Consumer Price Index published nearest but prior to
the commencement date of that adjustment period and the denominator of which is
the Consumer Price Index published nearest but prior to the commencement of the
immediately proceeding adjustment date. For the purposes of the first adjustment
date, the denominator shall be the

2


--------------------------------------------------------------------------------




Consumer Price Index published nearest but prior to the original commencement
date of this lease.

The term “Consumer Price Index” as used herein shall refer to the Consumer Price
Index for All Urban Consumers for the San Francisco / Oakland / San Jose,
California area, based on the period 1982-1984=100 as published by the Bureau of
Labor Statistics of the U.S. Department of Labor.

The index for the adjustment date shall be the one reported in the U. S.
Department of Labor’s newest comprehensive official index then in use and most
nearly answering the foregoing description of the index to be used. If it is
calculated from a base different from the base year 1982-1984 = 100 used for the
base figure above, the base figures used for calculating the adjustment
percentage shall first be converted under a formula supplied by the Bureau.

If the described index shall no longer be published, another generally
recognized as authoritative shall be substituted by agreement of the parties. If
they are unable to agree within fourteen (14) days after demand by either party,
the substitute index shall, on application of either party, be selected by the
chief officer of the San Francisco regional office of the Bureau of Labor
Statistics or its successor.

6.                                       Taxes; Assessments.

A.                                   Real and Personal Property. Tenant shall
pay any and all real and personal property taxes, general and special
assessments, and other charges of every description levied on or assessed
against the Premises, improvements located on the Premises, personal property
located on or in the land or improvements, the leasehold estate, or any
subleasehold estate, to the full extent of installments falling due during the
term, whether belonging to or chargeable against Landlord or Tenant, including,
but not limited to any assessments relating to public improvements on Prado
Road. Tenant shall make all such payments direct to the charging authority
before delinquency and before any fine, interest, or penalty shall become due or
be imposed by operation of law for their nonpayment. If, however, the law
expressly permits the payment of any or all of the above items in installments
(whether or not interest accrues on the unpaid balance), Tenant may, at Tenant’s
election, utilize the permitted installment method, but shall pay each
installment with any interest before delinquency.

B.                                     Prorations. All payments of taxes or
assessments, or both, except permitted installment payments, shall be prorated
for the initial lease year and for the year in which the lease terminates. For
permitted installment payments of which at least the first installment fell due
before commencement of the term, Tenant shall pay all installments falling due
after commencement of the term. For permitted installment payments extending
beyond the expiration of the term, Tenant shall pay those installment(s) falling
due before expiration of the term.

C.                                     Tenant’s Right to Contest. Tenant may
contest the legal validity or amount of any taxes, assessments, or charges for
which Tenant is responsible under this lease, and may institute such proceedings
as Tenant considers necessary. If Tenant contests any such tax,

3


--------------------------------------------------------------------------------




assessment, or charge, Tenant may withhold or defer payment or pay under protest
but shall protect Landlord and the Premises from any lien by adequate surety
bond or other appropriate security.

Landlord appoints Tenant as Landlord’s attorney-in-fact for the purpose of
making all payments to any taxing authorities and for the purpose of contesting
any taxes, assessments, or charges, conditioned on Tenant’s preventing any liens
from being levied on the Premises or on Landlord (other than the statutory lien
of Revenue and Taxation Code Section 2187).

D.                                    Exemptions. Tenant’s obligation to pay
taxes or assessments levied or charged against the Premises or improvements or
against specified personal property shall not include the following, whatever
they may be called: income or profits taxes levied or assessed against Landlord
by federal, state, or other governmental agency; estate, succession,
inheritance, or transfer taxes of Landlord; or corporation, franchise, or
profits taxes imposed on the corporate owner of the fee title of the Premises.
If, however, during the term, taxes are imposed, assessed, or levied on the
rents derived from the Premises in lieu of all or any part of real property
taxes, personal property taxes, or real and personal property that Tenant would
have been obligated to pay under the foregoing provisions, and the purpose of
the new taxes is more closely akin to that of an ad valorem or use tax than to
an income or franchise tax on Landlord’s income, Tenant shall pay the taxes as
provided above for property taxes and assessments.

Tenant shall also defend and indemnify Landlord and the Premises against
liability for taxes and other impositions in the nature of a tax on the right to
do business when Landlord’s collection of rent under this lease is defined as
doing business.

E.                                      Proof of Compliance. Tenant shall
furnish to Landlord, within ten (10) days after the date when any tax,
assessment, or charge would become delinquent, receipts or other appropriate
evidence establishing their payment. Tenant may comply with this requirement by
retaining a tax service to notify Landlord whether the taxes have been paid.

7.                                         Uses; Purposes. Tenant shall use and
permit the use of the Premises primarily for the construction, maintenance and
operation of a bank / office complex, provided that Tenant may at any time use
the existing or subsequent improvements or permit them to be used, for any
lawful purpose with the prior written consent of Landlord which shall not be
unreasonably withheld or delayed, or alter, modify, remove, or demolish the
improvements, as provided in section 10 hereof.

8.                                         Land Use Restrictions. Except as
provided in section 13 hereof, Tenant may only enter into agreements restricting
use of or granting easements over the Premises, or obtain zoning changes or
conditional use permits, that are expressly limited to the term of this lease.
Tenant must obtain Landlord’s prior written consent to any restrictions on the
land, its use, or its alienation, for periods extending beyond the term.
Landlord shall, at Tenant’s notice of request, and subject to the above
limitations, join with Tenant in applications and proceedings to obtain
necessary use or zoning changes, but without cost or expense to Landlord. All
oil, gas, and mineral rights are expressly reserved from this lease.

4


--------------------------------------------------------------------------------




9.                                       Tenant’s Duty to Construct New
Improvements. At such time as Tenant is prepared to construct Improvements on
the Property, Tenant shall comply with the Conditions of Major Construction
below and shall commence construction consisting of an approximately 14,000
square foot bank/office complex, including a parking lot with approximately 45
parking spaces (“Bank / Office Complex”).

10.                                 Construction. In addition to Tenant’s duty
to construct the Bank / Office Complex pursuant to Section 9 hereof, Tenant may
construct or otherwise make new improvements on any part or all of the Premises
and demolish, remove, replace, alter, relocate, reconstruct, or add to any
existing improvements in whole or in part, and modify or change the contour or
grade, or both, of the land, provided Tenant is not then in default under any
condition or provision of this lease, and provided the improvements following
the work are at least equal in value to any improvements as they were before
being demolished, removed, replaced, altered, reconstructed, modified, or
changed. All salvage shall belong to Tenant.

11.                                 Conditions of Major Construction. Before any
major work of construction, alteration, or repair (as defined in section 15D) is
commenced on the Premises, and before any building materials have been delivered
to the Premises by Tenant or under Tenant’s authority, Tenant shall comply with
all the following conditions or procure Landlord’s written waiver of the
condition or conditions specified in the waiver:

A.                                    Plans, Specifications. Tenant shall
deliver to Landlord for Landlord’s approval one (1) set of preliminary
construction plans and specifications prepared by an architect or engineer
licensed to practice as such in California, including, but not limited to,
preliminary grading and drainage plans, soil tests, utilities, sewer and service
connections, locations of ingress and egress to and from public thoroughfares,
curbs, gutters, parkways, street lighting, designs and locations for outdoor
signs, storage areas, and landscaping, all sufficient to enable subcontractors
to make reasonably accurate bid estimates and to enable Landlord to make an
informed judgment about the design and quality of construction and about any
effect on the reversion.

Landlord shall not unreasonably disapprove preliminary plans and specifications.
Approval or disapproval shall be communicated in the manner provided for
notices, and disapproval shall be accompanied by specification of the grounds
for disapproval; provided that Landlord’s failure to disapprove within five (5)
days after delivery to Landlord shall be conclusively considered to be approval.
Tenant shall not deliver working drawings to any governmental body for a
building permit until preliminary plans are approved as in this section 11 A.
Following Landlord’s first or any subsequent disapproval, Tenant may elect (1)
to submit revised plans and specifications or (2) to give notice contesting the
reasonableness of Landlord’s disapproval. A contest of reasonableness shall be
determined by arbitration, as provided in section 26. If the reasonableness of
Landlord’s disapproval is sustained, Tenant shall perform as in (1) above; if it
is not sustained, the plans and specifications shall be considered approved.

B.                                      Final Plans. Specifications. Tenant
shall prepare final working plans and specifications substantially conforming to
preliminary plans previously approved by Landlord,

5


--------------------------------------------------------------------------------




submit them to the appropriate governmental agencies for approval, and deliver
to Landlord one complete set as approved by the governmental agencies. Changes
from the preliminary plans shall be considered to be within the scope of the
preliminary plans if they are not substantial or if they are made to comply with
suggestions, requests, or requirements of a governmental agency or official in
connection with the application for permit or approval.

C.                                     Notice of Intent to Construct. Tenant
shall notify Landlord in writing of Tenant’s intention to commence a work of
improvement at least ten (10) business days before commencement of any such work
or delivery of any materials. The notice shall specify the approximate location
and nature of the intended improvements. Landlord shall have the right to post
and maintain on the Premises any notices of non-responsibility provided for
under applicable law, and to inspect the Premises in relation to the
construction at all reasonable times.

D.                                    Landlord’s Approval of General Contractor.
Tenant shall furnish Landlord with a true copy of Tenant’s contract with the
general contractor and with evidence of the general contractor’s qualifications
for Landlord’s approval which shall not be unreasonably withheld. The contract
shall give Landlord the right but not the obligation to assume Tenant’s
obligations and rights under that contract if Tenant should default. The parties
acknowledge that Landlord is a general contractor, and may (but is not required
to) bid upon the construction project for the construction of the Bank / Office
Complex. In the event that Landlord is the successful bidder, the parties
acknowledge that the Base Rent shall be adjusted pursuant to Section 3, above.
Landlord’s failure to be awarded the contract for the construction of the Bank /
Office Complex shall not be deemed a reasonable basis upon which to disapprove
another general contractor for the Project.

Landlord may disapprove by notice given within five (5) days following delivery
of a copy of the contract. The notice shall specify the grounds for disapproval.
Landlord shall not unreasonably disapprove and shall be considered to have
approved in the absence of notice of disapproval given within five (5) days
after Tenant furnishes the contract and evidence specified above.

E.                                      Required Governmental Permits. Tenant
shall procure and deliver to Landlord at Tenant’s expense evidence of compliance
with all then applicable codes, ordinances, regulations, and requirements for
permits and approvals, including but not restricted to a grading permit,
building permits, zoning and planning requirements, and approvals from various
governmental agencies and bodies having jurisdiction.

F.                                      Builder’s Risk and Other Insurance. Upon
Landlord’s request, Tenant shall deliver to Landlord (i) certificates of
insurance evidencing coverage for “builder’s risk,” (ii) evidence of workmen’s
compensation insurance covering all persons employed in connection with the work
and with respect to whom death or bodily injury claims could be asserted against
Landlord or the Premises, and (iii) evidence that Tenant has paid or caused to
be paid all premiums for the coverage described above in this section 11F and
any increase in premiums on insurance provided for in the sections on insurance,
sufficient to assure maintenance of all insurance required by this lease during
the anticipated course of the work. Tenant shall maintain,

6


--------------------------------------------------------------------------------




keep in force, and pay all premiums required to maintain and keep in force all
required insurance at all times during which such work is in progress.

G.                                     Landlord’s Approval of Initial Financing.
Prior to commencing any construction on the Premises, Tenant shall deliver to
Landlord for Landlord’s approval evidence of the existence and conditions of
Tenant’s construction financing for the construction of the Bank / Office
Complex intended to be constructed by Tenant. Landlord shall not unreasonably
disapprove of said financing, but shall be entitled to adequate assurance of
Tenant’s ability to ensure financing for the completion of such Bank / Office
Complex prior to demolition of the existing structures.

12.                                  Soil Conditions. Landlord makes no
covenants or warranties respecting the condition of the soil or subsoil or any
other condition of the Premises, except that Landlord is unaware of the current
or prior existence of any underground storage tanks on the property, or of the
prior release of any hazardous substances on the property, as defined under the
California Health and Safety Code. Landlord has provided Tenant with a Phase I
Environmental Report for the Premises, but Tenant shall be responsible to
perform any other investigations which Tenant may require to determine the soil
and environmental condition of the property, and the feasibility of Tenant’s
project. Tenant may enter onto the land before commencement of the term to make
soil and structural engineering tests and any other tests that Tenant considers
necessary. All such tests made by or on behalf of Tenant shall be at Tenant’s
sole expense and shall be evidenced by a separate contract. A copy of any such
reports shall be delivered to Landlord on commencement of the term.

13.                                  Tenant’s Right To Grant Easements. Landlord
grants to Tenant the right to grant to public entities or public service
corporations, for the purpose of serving only the Premises, rights of way or
easements on or over the Premises for poles or conduits or both for telephone,
electricity, water, sanitary or storm sewers or both, and for other utilities
and municipal or special district services.

14.                                  Completion.

A.                                    Diligent Prosecution to Completion. Once
any construction work is begun, Tenant shall with reasonable diligence prosecute
to completion all construction of improvements, additions, or alterations. All
work shall be performed in a good and workmanlike manner, shall substantially
comply with plans and specifications submitted to Landlord as required by this
lease, and shall comply with all applicable governmental permits, laws,
ordinances, and regulations.

B.                                      Protection of Landlord Against Cost or
Claim. Tenant shall pay or cause to be paid the total cost and expense of all
works of improvement, as that phrase is defined in the California statutes
regulating mechanics’ liens. No such payment shall be construed as rent. Tenant
shall not suffer or permit to be enforced against the Premises or any part
thereof any mechanic’s, materialman’s, contractor’s, or subcontractor’s lien
arising from any work of improvement, however it may arise. Nevertheless, Tenant
may in good faith and at Tenant’s own expense contest the validity of any such
asserted lien, claim, or demand, provided Tenant has

7


--------------------------------------------------------------------------------




furnished the bond required in California Civil Code Section 3143 (or any
comparable statute hereafter enacted for providing a bond freeing the Premises
from the effect of such a lien claim).

Tenant shall defend (with counsel approved by Landlord, which approval shall not
be unreasonably withheld) and indemnify Landlord against all liability and loss
of any type arising out of work performed on the Premises by Tenant, together
with reasonable attorney’s fees and all costs and expenses incurred by Landlord
in negotiating, settling, defending, or otherwise protecting against such
claims.

C.                                    Landlord’s Right to Discharge Lien. If
Tenant does not cause to be recorded the bond described in California Civil Code
Section 3143 or otherwise protect the property under any alternative or
successor statute, and a final judgment has been rendered against Tenant by a
court of competent jurisdiction for the foreclosure of a mechanic’s,
materialman’s, contractor’s or subcontractor’s lien claim, and if Tenant fails
to stay the execution of the judgment by lawful means or to pay the judgment,
Landlord shall have the right, but not the duty, to pay or otherwise discharge,
stay, or prevent the execution of any such judgment or lien or both. Tenant
shall reimburse Landlord for all sums paid by Landlord under this paragraph,
together with all Landlord’s reasonable attorneys’ fees and costs, plus interest
on those sums, fees, and costs at the lesser of ten percent (10%) per annum or
the highest rate allowed by law from the date of payment until the date of
reimbursement.

D.                                   Notice of Completion. On completion of any
substantial work of improvement during the term, Tenant shall file or cause to
be filed a notice of completion. Tenant hereby appoints Landlord as Tenant’s
attorney-in-fact to file the notice of completion on Tenant’s failure to do so
after the work of improvement has been substantially completed.

E.                                     Notice of Changes in Plans. On completion
of any work of improvement, Tenant shall give Landlord notice of all changes in
plans or specifications made during the course of the work, and shall, at the
time and in the same manner, supply Landlord with “as built” drawings reflecting
all such changes. Landlord acknowledges that it is common practice in the
construction industry to make numerous changes during the course of construction
on substantial projects. Changes that do not substantially alter plans and
specifications previously approved by Landlord do not constitute a breach of
Tenant’s obligations.

15.                                 Maintenance; Repairs; Alterations;
Reconstruction.

A.                                   Tenant Required to Maintain Premises.
Throughout the term, Tenant shall, at Tenant’s sole cost and expense, maintain
the Premises and all improvements in good condition and repair, ordinary wear
and tear excepted, and in accordance with all applicable laws, rules,
ordinances, orders and regulations of (1) federal, state, county, municipal, and
other governmental agencies and bodies having or claiming jurisdiction and all
their respective departments, bureaus, and officials; (2) the insurance
underwriting board or insurance inspection bureau having or claiming
jurisdiction; and (3) all insurance companies insuring all or any part of the
Premises or improvements or both.

8


--------------------------------------------------------------------------------




Except as provided below, Tenant shall promptly and diligently repair, restore
and replace all improvements on the Premises which are damaged or destroyed from
any cause. However, if the damage requiring the repair or restoration is caused
by a peril which is not covered by the insurance policies required by this
lease, and the cost of such repair or restoration exceeds ten percent (10%) of
the replacement value of all the improvements, Tenant shall (i) repair, restore,
and replace the improvements, or (ii) after giving written notice to Landlord,
raze the improvements damaged or destroyed. Within fourteen (14) days after such
notice, Landlord may by notice elect to repair, restore and replace as above,
and Tenant shall not raze until the expiration of the time for Landlord’s notice
of election. Razing means the removal from the Premises of all fixtures and
improvements, including demolition and removal of all basements and foundations,
filling all excavations, and compacting the soil sufficient for the construction
of buildings in the future, returning the surface to grade, and leaving the
Premises safe and free from debris and hazards.

All available insurance proceeds may be used by the party responsible for or
electing to repair and restore or raze the improvements, as necessary to
accomplish full restoration or to complete demolition, as the case may be.

The completed work of maintenance, compliance, repair, restoration or
replacement shall be equal in value, quality and use to the condition of the
improvements before the event giving rise to the work, except as expressly
provided to the contrary in this lease. Landlord shall not be required to
furnish any services or facilities or to make any repairs or alterations of any
kind in or on the Premises. Landlord’s election to perform any obligation of
Tenant under this provision on Tenant’s failure or refusal to do so shall not
constitute a waiver of any right or remedy for Tenant’s default, and Tenant
shall promptly reimburse, defend, and indemnify Landlord against all liability,
loss, cost and expense arising from it.

Nothing in this provision defining the duty of maintenance shall be construed as
limiting any right given elsewhere in this lease to alter, modify, demolish,
remove or replace any improvements, or as limiting provisions relating to
condemnation or to damage or destruction during the final year or years of the
term. No deprivation, impairment, or limitation of use resulting from any event
or work contemplated by this section 15A shall entitle Tenant to any offset,
abatement, or reduction in rent nor to any termination or extension of the term.

B.                                     Maintenance of Landscaping and Parking
Areas. The parties acknowledge that the Premises are located adjacent to an
office complex operated by Landlord, and that Landlord’s willingness to enter
into this Ground Lease is based upon assurances by Tenant that the Landscaping
and Parking Areas of the Premises shall be maintained in clean, safe and sightly
condition. Tenant agrees to enter into a maintenance contract with a reputable
landscape contractor for the provision of ground maintenance and landscaping,
parking lot maintenance and light maintenance on no less than a weekly basis for
the entire term of the Lease, and acknowledges that a failure to fulfill its
obligations under this Section shall constitute a default under this Lease.
Tenant further agrees that Landlord may seal coat the parking lot for the entire
center in which the Premises are located on a scheduled basis, for which Tenant
shall pay its prorata share.

9


--------------------------------------------------------------------------------




C.                                     Right to Contest Governmental Order.
Tenant has the right to contest by appropriate judicial or administrative
proceedings, without cost or expense to Landlord, the validity or application of
any law, ordinance, order, rule, regulation, or requirement (hereafter called
“law”) that Tenant repair, maintain, alter, or replace the improvements in whole
or in part, and Tenant shall not be in default for failing to do such work until
a reasonable time following determination of Tenant’s contest. If Landlord gives
notice of request, Tenant shall first furnish Landlord a bond, satisfactory to
Landlord in form, amount, and insurer, guaranteeing compliance by Tenant with
the contested law and indemnifying Landlord against all liability that Landlord
may sustain by reason of Tenant’s failure or delay in complying with the law.
Landlord may, but is not required to, contest any such law independently of
Tenant. Landlord may, and on Tenant’s notice of request shall, join in Tenant’s
contest.

D.                                    Major and Minor Repairs, Reconstructions,
Alterations. Landlord’s approval is not required for Tenant’s minor repairs,
alterations, or additions. “Minor” means a construction cost not exceeding five
percent (5%) of the value of the improvements, none of which is derived from
funds advanced on the security of any encumbrance on the leasehold or the
property. “Construction cost” includes the cost of labor, materials, and
reasonable profit to general contractor and subcontractors for any demolition
and any removal of existing improvements or parts of improvements as well as for
preparation, construction, and completion of all new improvements or parts of
improvements. “Value of improvements” means the latest available appraisal of
“full insurable value” of the improvements as defined in provisions of this
lease relating to fire and extended coverage insurance. “Major” repairs,
alterations, or additions are those not defined as minor above. For major
repairs, alterations, or additions, Tenant shall comply with all conditions of
major construction contained in section 11 of this lease.

Notwithstanding the foregoing, Tenant is relieved of the obligation to, but may,
repair, restore, or reconstruct improvements damaged or destroyed during the
final 10 years of the term if (1) the cost of repairing or restoring the damage
exceeds 10% of the full replacement value of all improvements on the Premises;
and (2) the damage or destruction is uninsured and is not required to be insured
under any provision of this lease; and (3) Tenant furnishes adequate security to
assure that Tenant will continue to make all payments when due as required by
the provisions of this lease. If the Tenant elects not to repair, restore and
reconstruct the Premises Tenant shall, upon receipt of written notice from
Landlord, raze the improvements on the properties as set forth in Article 10 and
Article 15A of this lease.

E.                                      Ownership of Improvements. All
improvements constructed on the Premises by Tenant as permitted by this lease
shall be owned by Tenant until expiration of the term or sooner termination of
this lease. Tenant shall not, however, remove any improvements from the Premises
nor waste, destroy, or modify any improvements on the Premises, except as
permitted by this lease. The parties covenant for themselves and all persons
claiming under them that the improvements are real property. The foregoing
language shall not be deemed to apply to any of Tenant’s trade fixtures, which
may be removed by Tenant at the expiration of the Lease, provided that such
removal shall not cause any damage to the structures on the Premises, which
structures shall be surrendered to Landlord pursuant to Section 43, below.

10


--------------------------------------------------------------------------------




All improvements on the Premises at the expiration of the term or sooner
termination of this lease shall, without compensation to Tenant, then become
Landlord’s property free and clear of all claims to or against them by Tenant or
any third person, and Tenant shall defend and indemnify Landlord against all
liability and loss arising from such claims or from Landlord’s exercise of the
rights conferred by this section.

F.                                      Hazardous Materials. Tenant at all times
shall keep the Premises free of Hazardous Materials (as hereinafter defined).
Tenant shall not use, generate, manufacture, store, release, or dispose of
Hazardous Materials in, on, or about the Premises. “Hazardous Materials” shall
include, but not be limited to, substances defined as “hazardous substances”,
“hazardous materials”, or “toxic substances” in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.A
Sec.9601, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.A 1801,
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.A Sec. 6901, et
seq.; and those substances defined as “hazardous wastes” in Section 25117 of the
California Health & Safety Code or as “hazardous substances” in Section 25316 of
the California Health & Safety Code; and in the regulations adopted and
publications promulgated pursuant to said laws.

16.                                 Encumbrance of Leasehold Estate.

A.                                   Tenant’s Right to Encumber. Tenant may at
any time and from time to time, with Landlord’s consent, approval or
authorization, hypothecate, mortgage, pledge or encumber Tenant’s leasehold
estate created by this lease, and/or Tenant’s rights hereunder, by mortgage,
deed of trust or other security agreement or instrument; provided, however, that
no such encumbrance shall attach to or constitute a lien on the fee estate of
Landlord in the leased land, and shall expressly acknowledge that all
improvements constructed on the Premises shall become the property of Landlord,
free and clear of all encumbrances, upon expiration of the term or sooner
termination of this lease as set forth in section 15E. above. Landlord shall
subordinate its fee interest provided that Landlord is granted in the
encumbrance a right to adequate notice of default, adequate opportunity to cure
such default without the obligation to pay late charges or penalties, the right
and sufficient time to terminate the lease without acceleration of the leasehold
mortgage, and the opportunity to assume such leasehold mortgage, without the
obligation to pay assumption fees, the leasehold mortgagee’s attorneys’ fees,
trustee’s fees, penalties or late charges, in the event of a default under the
leasehold mortgage and the exercise by the lender of its right to foreclose on
the leasehold mortgage.

Any such lien, mortgage, deed of trust or security instrument shall be referred
to hereafter as a “mortgage”, and the holder or beneficiary of such mortgage
shall be referred to hereafter as the “mortgagee.” No mortgagee shall be deemed
an assignee of this lease so as to require such mortgagee to assume the
performance of any of the terms, covenants or conditions of this lease except
upon such mortgage-obtaining title to or Tenant’s right of possession of the
leased land as hereinafter provided.

In no event shall the leasehold estate created hereunder secure any loan or
obligation where the loan proceeds are utilized for any purpose other than the
improvement, financing or refinancing of the Premises.

11


--------------------------------------------------------------------------------




B.                                     Acquisition and Sale by Mortgagee. A
mortgagee or its assigns may enforce such mortgage and acquire title to Tenant’s
leasehold estate created hereby or Tenant’s right of possession of the leased
land pursuant to this lease, or any part thereof, in any lawful way and, pending
foreclosure of such mortgage, the mortgagee may take possession of and operate
the leased land, or any portion thereof, and perform all obligations of Tenant,
and upon foreclosure by power of sale, judicial foreclosure, or acquisition of
the leasehold estate of Landlord by deed in lieu of foreclosure, the mortgagee
may, upon notice to Landlord, sell and assign the leasehold estate, or any part
thereof, hereby created. Any such assignee of the leasehold estate shall be
liable to perform all the obligations imposed upon Tenant by this lease only
during the period such assignee has ownership of said leasehold estate or
possession of the leased land, or any part thereof.

C.                                     Notice to and Rights of Mortgagees.

(a)                                  When giving notice to Tenant with respect
to any default hereunder, Landlord shall also serve a copy of each such notice
upon any mortgagee who shall have given Landlord a written notice specifying its
name and address. In the event Tenant shall default in the performance of any of
the terms, covenants, agreements and conditions of this lease on Tenant’s part
to be performed, any mortgagee shall have the right, within the grace period
available to Tenant for curing such default or as set forth below, to cure such
default, whether the same consists of the failure to pay rent or the failure to
perform any other obligation, and Landlord shall accept any such performance by
any mortgagee as though the same had been done or performed by Tenant, and for
such purpose, Landlord and Tenant hereby authorize any such mortgagee to enter
upon the leased land and to exercise any of its rights and powers under this
lease and, subject to the provisions of this lease, under the mortgage.

(b)                                 In case of a monetary default by Tenant
under this lease, Landlord will take no action to effect a termination of this
lease by reason thereof unless such default has continued beyond forty-five (45)
days after Landlord shall have served a copy of such notice upon Tenant and any
mortgagee, it being the intent hereof and the understanding of the parties that
any mortgagee shall be allowed up to, but not in excess of, forty-five (45) days
in addition to any time granted to Tenant to cure any monetary default of Tenant
under the terms of this lease. In the case of any non-monetary default by Tenant
under this lease, Landlord will take no action to effect a termination of the
term of this lease by reason thereof unless such non-monetary default has
continued beyond the grace period available to Tenant for curing said default,
and then only after Landlord shall have given to all mortgagees thirty (30) days
after the expiration of Tenant’s grace period for curing such default within
which either:

(i)                                     to commence and diligently proceed to
cure such default, if such default can be cured by the mortgagee without the
mortgagee obtaining possession of the leased land;

(ii)                                  to obtain possession of the leased land
(including possession by a receiver) and to cure such default diligently, but in
no event later than one year after the default occurred, in the case of a
default which can be cured when the mortgagee has obtained possession thereof;
or

12


--------------------------------------------------------------------------------


(iii)                               to institute foreclosure proceedings and
thereafter to complete such foreclosure proceedings or otherwise acquire
Tenant’s interest under this lease with reasonable and continuous diligence in
the case of a default which cannot be cured in the manners set forth in
Subsections (i) and (ii) above. No mortgagee shall be required to continue such
possession or continue such foreclosure proceedings if the default which
prompted the service of such a notice has been cured.

(c)                                 If this lease is terminated by Landlord on
account of any default not reasonably susceptible of cure by the mortgagee and
if (i) there is no monetary default by Tenant under this lease, and (ii) the
mortgagee shall have arranged to the reasonable satisfaction of Landlord to cure
any default of Tenant reasonably susceptible of cure by the mortgagee, then
Landlord, within thirty (30) days after receiving a written request therefor,
which shall be given within thirty (30) days after notice to the mortgagee of
such termination of transfer and upon payment to it of all expenses (including
reasonable attorneys’ fees) incident thereto, will execute and deliver a new
lease of the leased land to the mortgagee or its nominee or to the purchaser,
assignee or transferee, as the case may be, for the remainder of the term of
this lease, containing the same covenants, agreements, terms, provisions and
limitations as are contained herein. Any new lease delivered pursuant to this
Section 16 shall be prior to any fee mortgage or other lien, charge or
encumbrance on the fee interest in the leased land which was junior and
subordinate to the mortgage held by such mortgagee prior to the termination of
this lease, and the Tenant under such new lease shall have the same right, title
and interest in and to the leased land as Tenant had under this lease.

(d)                                Neither the bankruptcy nor the insolvency of
Tenant shall operate nor permit Landlord to terminate this lease as long as all
rent specified in Section 3 above and all other charges of whatsoever nature
payable by Tenant continue to be paid in accordance with the terms of this
lease.

(e)                                 In the event of a default under any mortgage
in favor of a mortgagee, the mortgagee may exercise, with respect to the leased
land or any portion thereof, any right, power or remedy under such mortgage
which is not in conflict with the provisions of this lease. The time available
to a mortgagee to initiate foreclosure proceedings as aforesaid shall be deemed
extended by the number of days of delay occasioned by judicial restriction or
operation of law against any such initiation or occasioned by other
circumstances beyond such mortgagee’s control.

(f)                                         In the event of a judicial
foreclosure sale or a trustee’s sale of a mortgagee’s security under a mortgage
pursuant to applicable laws or an assignment in lieu of foreclosure, the
transferee, be it a mortgagee or others, shall succeed to all of the right,
title and interest of Tenant under this lease. During the period that a
mortgagee, or its successors or assigns, shall be in possession of the leased
land and/or during the pendency of any foreclosure proceedings instituted by a
mortgagee, the mortgagee shall pay or cause to be paid the rent specified in
Section 3 above and all other charges of whatsoever nature payable by Tenant
hereunder which have been accrued and are unpaid and which will thereafter
accrue during said period. Following the acquisition of Tenant’s leasehold
estate by the mortgagee or its designee,

13


--------------------------------------------------------------------------------




the mortgagee or party acquiring title to Tenant’s leasehold estate shall
commence the cure of all defaults hereunder to be cured and thereafter
diligently process such cure to completion, except such defaults which cannot in
the exercise of reasonable diligence be cured or performed by mortgagee or party
acquiring title to Tenant’s leasehold estate, regardless of the amount of money
necessary to effect such cure, in which case Landlord’s right to effect a
termination of this lease based upon the default in question shall be deemed
waived. Any default that cannot be so cured in the exercise of reasonable
diligence by the mortgagee or party acquiring title to Tenant’s leasehold estate
shall be, and shall be deemed to have been, waived by Landlord upon completion
of the foreclosure proceedings or acquisition of Tenant’s interest in this lease
by any purchaser at the foreclosure sale or who otherwise acquires Tenant’s
interest.

(g)                                 Nothing herein shall preclude Landlord from
exercising any of Landlord’s rights or remedies with respect to any other
default by Tenant during any period of any such forbearance, subject to the
rights of any mortgagee as herein provided.

(h)                                 All notices by Landlord to mortgagees shall
be given in the manner specified in this section 16, addressed to mortgagee at
the address last specified to Landlord by such mortgagee.

(i)                                     In the event two or more mortgagees
exercise their rights hereunder, and there is a conflict which renders it
impossible to comply with all such requests, the mortgagee whose mortgage would
be senior in priority if there were a foreclosure shall prevail.

(j)                                     There will be no merger of the leasehold
estate created hereby with the fee estate in the leased land by reason of the
fact that the same person or entity may become the owner of both such estates,
unless and until all parties having any interest in such estates (including all
mortgagees) join in a written instrument effecting such merger and duly record
that instrument in the official Records of San Luis Obispo County.

(k)                                  This lease and any leasehold mortgage on
the leased land shall at all times be superior to and have priority over any
mortgage which may encumber the fee estate in the leased land and Landlord shall
use diligent efforts to cause the mortgagee under any such mortgages to execute
and record in the Official Records of San Luis Obispo County any instruments
which may be necessary to reflect this priority.

(1)                                  Landlord and Tenant agree that this lease
shall not be modified, amended or surrendered (except for a surrender upon the
expiration of the term of this lease or upon termination by landlord pursuant to
the terms of this lease) without the prior written consent of any mortgagee,
which consent shall not be unreasonably withheld or delayed.

(m)                               Landlord hereby consents to a provision in any
mortgage or otherwise for an assignment of rents from subleases of space within
improvements on the leased land to the mortgagee thereunder, effective upon any
default by Tenant under such mortgage.

14


--------------------------------------------------------------------------------




D.                                    Amendments to Lease. Landlord will, upon
request of Tenant, enter into any reasonable amendment of this lease which may
be requested by a financial institution, governmental agency or other lender
providing construction or permanent financing of improvements on the leased land
as a condition to its willingness to make insure or guarantee a mortgage loan
secured by the leased land, provided that the preparation and execution of such
amendments and legal review thereof by Landlord be at no cost to Landlord, and
shall not prejudice the Landlord’s reversionary and fee interest in the leased
land, or Landlord’s right to receive rent as herein provided, or prejudice any
other right of Landlord under this lease.

17.                                 Assignment/Subletting.

A.                                   Provided that Tenant is not in default
under any covenant or condition of this Lease, Tenant shall have the absolute
right to assign or otherwise transfer Tenant’s interest in this lease and the
estate created by this lease to a permitted assignee, defined as follows:

(1)                                  An assignee whose net worth on the date of
assignment is equal to or greater than $10,000,000.00 increased upward by a
percentage equal to the percentage increase of the Consumer Price Index (as
defined in Section 5) between October 1, 2006 and the date of the proposed
assignment or transfer. Net worth shall mean the amount by which the total of
all assets shall exceed the total of all liabilities as determined by an
independent certified public accountant in accordance with generally accepted
accounting principles. For the purposes of this paragraph, the sale, assignment,
transfer, or other disposition of any of the issued and outstanding capital
stock of Tenant, or of the interest of any general partner or joint venturer or
syndicate member or cotenant if Tenant is a partnership or joint venture or
syndicate or co-tenancy, which shall result in changing the control of Tenant,
shall be construed as an assignment of this lease. Control, in provisions of
this lease relating to assignment, means 50 percent or more of the voting power
of the corporation.

(2)                                  A successor defined as:  (i) any
corporation that controls Tenant; (ii) another corporation in connection with a
corporate reorganization, or the merger of Tenant into, or the consolidation of
Tenant with, another corporation or corporations; (iii) any successor of all or
substantially all of Tenant’s business or assets unless the assignment would
otherwise be prohibited by provisions of this lease pertaining to bankruptcy.

(3)              If the assignee is a corporation whose shares are not traded on
a public stock exchange, all principal shareholders shall sign the lease as
Tenant, or guarantee Tenant’s performance.

B.                                     Right to Sublet. Provided that Tenant is
not in default under any covenant or condition of this Lease, Tenant shall have
the absolute right to sublet all or any part or parts of the Premises or the
improvements or both, and to assign, encumber, extend, or renew any sublease,
provided the following provisions are complied with:

(1)                                  Each sublease shall contain a provision,
satisfactory to Landlord and to each leasehold mortgagee having an interest at
the time the sublease is executed, requiring sublessee to attorn to Landlord or,
in the event of any proceeding to foreclose any leasehold

15


--------------------------------------------------------------------------------




mortgage, to the leasehold mortgagee, or any person designated in a notice from
leasehold mortgagee, if Tenant defaults under this lease and if the sublessee is
notified of Tenant’s default and instructed to make sublessee’s rental payments
to Landlord or leasehold mortgagee or designated person as in this paragraph.

(2)                                  Tenant shall, promptly after execution of
each sublease, notify Landlord of the name and mailing address of the sublessee
and shall, on demand, permit Landlord to examine and copy the sublease.

18.                                 Tenant’s Non-liability After Assignment. On
any assignment made in accordance with the provisions and conditions of this
lease, but not until completion of any improvements under construction at the
time of assignment, lien free, as required of Tenant under this lease, Tenant
shall have no further obligation under this lease and, as between Landlord and
Tenant, shall be considered to have assigned to assignee all claims against
Landlord arising under this lease. Nothing herein contained shall be construed
to release Tenant from any liability or obligation arising before the effective
date of the assignment. This section 18 shall not apply to any sublease
hereunder.

19.                                 Insurance.

A.                                   Fire and Extended Coverage. Throughout the
term, at Tenant’s sole cost and expense, Tenant shall keep or cause to be kept
insured for the mutual benefit of Landlord and Tenant all improvements located
on or appurtenant to the Premises against loss or damage by fire and such other
risks as are now or hereafter included in an extended coverage endorsement in
common use for commercial structures, including vandalism and malicious
mischief. The amount of the insurance shall not be less than the full
replacement value of the improvements (the “insurable value”). Landlord shall
not carry any insurance the effect of which would be to reduce the protection or
payment to Tenant under any insurance that this lease obligates Tenant to carry.
If any dispute whether the amount of insurance complies with the above cannot be
resolved by agreement, Landlord may, not more often than once every six (6)
months, request the carrier of the insurance then in force, or other qualified
person acceptable to both parties (acceptance not to be unreasonably withheld),
to determine the full insurable value as defined in this provision, and the
resulting determination shall be conclusive between the parties for the purpose
of this section. Tenant may include the holder of any mortgage on the leasehold
as a loss payee; on Landlord’s notice of demand, Tenant shall include the holder
of any mortgage on the fee as a loss payee to the extent of that mortgage
interest.

B.                                     Proceeds of Fire and Extended Coverage
Insurance. Landlord shall, at Tenant’s cost and expense, cooperate fully with
Tenant to obtain the largest possible recovery, and all policies of fire and
extended coverage insurance required by section 19A shall provide that the
proceeds shall be paid to the most senior leasehold mortgagee who shall act as a
trustee in disbursing said proceeds in the same manner as a construction loan
for the purposes of rebuilding, repairing and restoring the improvements on the
Premises to a condition substantially identical to the condition immediately
before the occurrence of loss, damage or destruction.

16


--------------------------------------------------------------------------------




C.                                     Builder’s Risk Coverage. Before
commencement of any demolition or construction, Tenant shall maintain in force
until completion and acceptance of the work, “all risks” builder’s risk
insurance, including vandalism and malicious mischief, earthquake, increased
cost of construction and rental value endorsements, in forms and with a company
reasonably acceptable to Landlord, covering improvements in place and all
material and equipment at the job site furnished under contract, but excluding
contractor’s, subcontractor’s, and construction manager’s tools and equipment
and property owned by contractor’s or subcontractor’s employees, covering the
full replacement value of work on the job site.

D.                                    Public Liability Insurance. Throughout the
term, at Tenant’s sole cost and expense, Tenant shall keep or cause to be kept
in force, for the mutual benefit of Landlord and Tenant, comprehensive broad
form general public liability insurance against claims and liability for
personal injury, death or property damage arising from the use, occupancy,
disuse, or condition of the Premises, improvements, or adjoining areas or ways
with a single combined liability limit of not less than Three Million Dollars
($3,000,000.00). Not more frequently than every two (2) years, if, in the
opinion of Landlord’s lender or of the insurance broker retained by Landlord,
the amount of public liability and property damage insurance coverage at that
time is not adequate, Tenant shall increase the insurance coverage as required
by either Landlord’s lender or Landlord’s insurance broker.

E.                                      Other Insurance. Tenant may procure and
maintain any insurance not required by this lease, but all such insurance shall
be subject to all other provisions of this lease pertaining to insurance and
shall be for the mutual benefit of Landlord and Tenant.

F.                                      Policy Form, Content, Insurer. All
insurance required by express provisions of this lease shall be carried only in
responsible insurance companies licensed to do business in California. All such
policies shall name both Landlord and Tenant as insured, shall be non-assessable
and shall contain language stating that (i) the insurer waives the right of
subrogation against Landlord and against Landlord’s agents and representatives,
and to the extent obtainable, to the effect that (ii) any loss shall be payable
notwithstanding any act or negligence of Landlord that might otherwise result in
a forfeiture of the insurance, (iii) the policies are primary and
noncontributing with any insurance that may be carried by Landlord, and (iv)
they cannot be canceled or materially changed except after thirty (30) days’
notice by the insurer to Landlord or Landlord’s designated representative. At
the expiration of the term, Landlord shall reimburse Tenant pro rata for all
prepaid premiums on insurance required to be maintained by Tenant, and Tenant
shall assign all Tenant’s right, title and interest in that insurance to
Landlord. Tenant may effect for its own account any insurance not required under
this lease. Tenant may provide by blanket insurance covering the Premises and
any other location or locations any insurance required or permitted under this
lease provided it is acceptable to all mortgagees.

G.                                     Failure to Maintain Insurance; Proof of
Compliance. Tenant shall deliver to Landlord, in the manner required for
notices, copies or certificates of all insurance policies required by this
lease, together with evidence satisfactory to Landlord of payment required for
procurement and maintenance of the policy.

17


--------------------------------------------------------------------------------




For insurance required at the commencement of this lease, copies or certificates
shall be obtained within sixty (60) days after execution of this lease.

If Tenant fails or refuses to procure or to maintain insurance as required by
this lease or fails or refuses to furnish Landlord with required proof that
insurance has been procured and is in force and paid for, Landlord shall have
the right, at Landlord’s election and on five (5) days’ notice, to procure and
maintain such insurance. The premiums paid by Landlord shall be treated as added
rent due from Landlord with interest at the maximum allowable legal rate in
effect in California on the date when the premium is paid, to be paid on the
first day of the month following the date on which the premiums were paid.
Landlord shall give prompt notice of the payment of such premiums, stating the
amounts paid and the names of the insurer or insurers, and interest shall run
from the date of the notice.

H.                                    Landlord’s Non-liability. Landlord shall
not be liable, and Tenant shall defend and indemnify Landlord against all
liability and claims of liability, for damage or injury to person or property on
or about the Premises from any cause. Tenant waives all claims against Landlord
for damage or injury to person or property arising, or asserted to have arisen,
from any cause whatsoever.

20.                                 Condemnation.

A.                                   Definitions. The following definitions
apply in construing provisions of this lease relating to a taking of or damage
to all or any part of the Premises or improvements or any interest in them by
eminent domain or inverse condemnation:

(i)                                     Taking means the taking or damaging,
including severance damage, by eminent domain or by inverse condemnation for any
public or quasi-public use under any statute. The transfer of title may be
either a transfer resulting from the recording of a final order in condemnation
or a voluntary transfer or conveyance to the condemning agency or entity under
threat of condemnation, in avoidance of an exercise of eminent domain, or while
condemnation proceedings are pending. The taking shall be considered to take
place as of the later of (i) the date actual physical possession is taken by the
condemnor or (ii) the date on which the right to compensation and damages
accrues under the law applicable to the Premises.

(ii)                                  Total taking means the taking of the fee
title to all the Premises and the improvements on the Premises, which shall be
considered to include any off-site improvements effected by Tenant to serve the
Premises or the improvements on the Premises.

(iii)                               Substantial taking means the taking of the
fee interest in so much of the Premises or improvements or both that thirty
percent (30%) in area of the Premises shall be taken or damaged or twenty-five
percent (25%) of the floor area contained within the improvements constructed on
the Premises shall be taken or damaged, and the conduct of Tenant’s business on
the Premises would be substantially prevented or impaired as the result of such
taking.

18


--------------------------------------------------------------------------------




(iv)                              Partial taking means any taking of the fee
title that is not either a total or a substantial taking.

B.                                    Notice to Other Party. The party receiving
any notice of the kinds specified below shall promptly give the other party
notice of the receipt, contents, and date of the notice received:

(i)                                     Notice of intended taking;

(ii)                                  Service of any legal process relating to
condemnation of the Premises or improvements;

(iii)                               Notice in connection with any proceedings or
negotiations with respect to such a condemnation; or

(iv)                              Notice of intent or willingness to make or
negotiate a private purchase, sale or transfer in lieu of condemnation.

C.                                    Effect on Rent and Term; Total Taking or
Substantial Taking.

(i)                                     On a total taking, Tenant’s obligation
to pay rent shall terminate on, and Tenant’s interest in the leasehold shall
continue until, the date of taking.

(ii)                                  If the taking is substantial under the
definition appearing above, Tenant may, by notice to Landlord given within ten
(10) days after Tenant receives notice of the intended taking, elect to treat
the taking as a substantial taking. If Tenant does not so notify Landlord, the
taking shall be deemed a partial taking. If Tenant gives such notice and
Landlord gives Tenant notice disputing Tenant’s contention within five (5) days
following receipt of Tenant’s notice, the dispute shall be promptly determined
by arbitration. If Landlord gives no such notice, the taking shall be treated as
a total taking if (1) Tenant delivers possession to Landlord within thirty (30)
days after determination that the taking was a substantial taking, and (2)
Tenant is not in default under the lease and has complied with all lease
provisions concerning apportionment of the award. If these conditions are not
met, the taking shall be treated as a partial taking.

(iii)                               Tenant may continue to occupy the Premises
and improvements until the condemnor takes physical possession. However, at any
time following notice of intended total taking, or within the time limit
specified for delivering possession in the provision for substantial taking,
Tenant may elect to deliver possession of the Premises to Landlord before the
actual taking. The election shall be made by notice declaring the election and
covenanting to pay all rents required under this lease to the date of taking.
Tenant’s right to apportionment of or compensation from the award shall then
accrue as of the date that Tenant goes out of possession.

D.                                   Apportionment; Distribution of Award for
Total Taking. On a total taking, all sums, including damages and interest,
awarded for the fee or the leasehold or both shall be

19


--------------------------------------------------------------------------------




deposited promptly with an escrow agent acceptable to both parties (acceptance
not to be unreasonably withheld) and shall be distributed and disbursed in the
following order of priority:

First, to Landlord and Tenant, as herein provided, reimbursement of all costs
and expenses of collection of the award, including fees and expenses incurred in
the condemnation proceeding.

Second, to the leasehold mortgagee, such sum as is necessary to satisfy and
discharge the lien of the leasehold mortgagee secured by the leasehold interest.

Third, the remainder shall be divided between Landlord and Tenant in the ratio,
as nearly as practicable, which (i) the then value of Landlord’s interest in the
Premises including its interest under this lease as determined by appraisal as
provided below bears to (ii) the then value of Tenant’s interest in the
improvements constructed on the Premises and under this lease for the remainder
of the lease term determined by appraisal as provided below (provided that
Tenant’s share thereof shall be subject to the rights of all leasehold
mortgagees).

If appraisal becomes necessary under this section 20D, the parties shall
promptly agree upon a competent appraiser, and neither party shall unreasonably
refuse to reach an agreement. If the parties are unable to agree on an
appraiser, then, upon written notice to the other party, either party may apply
for such appointment to the Superior Court of the State of California, or to any
other court having jurisdiction and exercising functions similar to those now
exercised by the Superior Court of the State of California.

E.                                      Partial Taking. On a partial taking,
this lease shall remain in full force and effect, covering the remaining
property, except that the net rent shall be reduced in the same ratio as the
dollar amount of the award, excluding interest and severance damages, bears to
the total fair market value of the Premises before the taking, as determined by
the most recent appraisal made for the property. Both parties waive their rights
to petition for termination of the lease under section 1265.130 of the
California Code of Civil Procedure.

Promptly after a partial taking, at Tenant’s expense and in the manner specified
in provisions of this lease relating to maintenance, repairs, and alterations,
Tenant shall repair, alter, modify, or reconstruct the improvements (hereafter
referred to as restoring) so as to make them reasonably suitable for Tenant’s
continued occupancy for the uses and purposes for which the Premises are leased.

If the reasonably estimated cost of the work represents more than twenty-five
percent (25%) of the then fair market value of the leasehold improvements before
the taking, Tenant may, in the manner provided for a substantial taking, elect
to treat the taking as substantial.

On a partial taking, all sums, including damages and interest, awarded for the
fee title or the leasehold or both, shall be deposited promptly with an escrow
agent acceptable to both parties (acceptance not to be unreasonably withheld)
and shall be distributed and disbursed in the following order to priority:

20


--------------------------------------------------------------------------------




First, to Landlord and Tenant, as herein provided, reimbursement of all costs
and expenses of collection of the award, including fees and expenses incurred in
the condemnation proceeding.

Second, to Tenant, reimbursement of the costs and expenses of restoration of the
improvements, as such costs and expenses are reasonably incurred by Tenant, plus
any amount awarded for detriment to business.

Third, to the leasehold mortgagee, such sum as is necessary to reduce the
principal amount of the lien of the leasehold mortgagee to not more than the
appraised fair market value of the improvements (subject to the remaining term
of this lease) upon completion of such restoration.

Fourth, the remainder shall be divided between Landlord and Tenant in the ratio,
as nearly as practicable, which (i) the then value of Landlord’s interest in the
Premises including its interest under this lease as determined by appraisal as
provided below bears to (ii) the then value of Tenant’s interest in the
improvements constructed on the Premises and under this lease for the remainder
of the lease term determined by appraisal as provided below (provided that
Tenant’s share thereof shall be subject to the rights of all leasehold
mortgagees).

F.                                      Limited Taking. On the taking, other
than a temporary taking, of less than a fee title interest in the Premises or
improvements or both, the question whether the taking is total, substantial, or
partial, and the effects on term, rent, and apportionment of award shall be
determined by arbitration.

On any taking of the temporary use of all or any part of parts of the Premises
or improvements or both for a period, or of any estate less than a fee, ending
on or before the expiration date of the term, neither the term nor the rent
shall be reduced or affected in any way, and Tenant shall be entitled to any
award for the use or estate taken. If a result of the taking is to necessitate
expenditures for changes, repairs, alterations, modification, or reconstruction
of the improvements to make them economically viable and a practical whole,
Tenant shall receive, hold, and disburse the award in trust for such work. At
the completion of the work and the discharge of the Premises and improvements
from all liens and claims, Tenant shall be entitled to any surplus and shall be
liable for any deficit.

If any such taking is for a period extending beyond the expiration date of the
term, the taking shall be treated under the foregoing provisions for total,
substantial, and partial takings.

21.                                 Tenant’s Default. Each of the following
events shall be a default by Tenant and a breach of the lease:

A.                                   Abandonment or surrender of the Premises or
of the leasehold estate, or failure or refusal to pay when due any installment
of rent or any other sum required by this lease

21


--------------------------------------------------------------------------------




to be paid by Tenant, or to perform as required or conditioned by any other
covenant or condition of this lease.

B.                                     The subjection of any right or interest
of Tenant to attachment, execution, or other levy, or to seizure under legal
process, if not released within thirty (30) days; provided, that the foreclosure
of any mortgage permitted by provisions of this lease relating to purchase or
construction of improvements shall not be construed as a default within the
meaning of this paragraph.

C.                                     The appointment of a receiver to take
possession of the Premises or improvements or of Tenant’s interest in the
leasehold estate or of Tenant’s operations on the Premises for any reason,
including, but not limited to, assignment for benefit of creditors or voluntary
or involuntary bankruptcy proceedings, but not including receivership (i)
pursuant to administration of the estate of any deceased or incompetent Tenant
or of any deceased or incompetent individual member of any Tenant, or (ii)
pursuant to any mortgage permitted by provisions of this lease relating to
purchase or construction of improvements, or (iii) instituted by Landlord, the
event of default being not the appointment of a receiver at Landlord’s instance
but the event justifying the receivership, if any.

D.                                    An assignment by Tenant for the benefit of
creditors or the filing of a voluntary or involuntary petition by or against
Tenant under any law for the purpose of adjudicating Tenant a bankrupt; or for
extending time for payment, adjustment, or satisfaction of Tenant’s liabilities;
or for reorganization, dissolution, or arrangement on account of or to prevent
bankruptcy or insolvency; unless the assignment or proceeding, and all
consequent orders, adjudications, custodies, and supervisions are dismissed,
vacated, or otherwise permanently stayed or terminated within thirty (30) days
after the assignment, filing, or other initial event.

As a precondition to pursuing any remedy for an alleged default by Tenant,
Landlord shall, before pursuing any remedy, give notice of default to Tenant and
to all qualifying subtenants and mortgagees whose names and addresses were
previously given to Landlord in a notice or notices from Tenant or any
qualifying mortgagee stating that the notice was for the purpose of notice under
this provision and/or Section 16 of this lease. A qualifying subtenant is a
subtenant in possession under an existing sublease for which notice has been
provided to Landlord. A qualifying mortgagee is a mortgagee under a mortgage
then existing under the provisions of this lease relating to purchase,
construction or refinance of improvements. Each notice of default shall specify
in detail the alleged event of default and the intended remedy.

With regard to notification of default to, and recourse of, a mortgagee, the
parties agree that the provisions of Section 16 of this lease shall apply.

If the alleged default is nonpayment of rent, taxes, or other sums to be paid by
Tenant as provided in the section on rent, or elsewhere in this lease directed
to be paid as rent, Tenant shall have ten (10) days after notice is given to
cure the default. For the cure of any other default, Tenant shall promptly and
diligently after the notice commence curing the default and shall have thirty
(30) days after notice is given, to complete the cure plus any additional period
that is reasonably required for the curing of the default.

22


--------------------------------------------------------------------------------




Any subtenant of the entire premises shall have the right, at its election, to
cure a curable default under this lease, or under any mortgage then existing
under provisions of this lease relating to purchase or construction or
improvements, or under both. If any such subtenant cures all defaults then
existing, or if any such subtenant cures all defaults that are then curable and
other defaults are non-curable, or if all then existing defaults are
non-curable, that subtenant’s possession and use shall not be disturbed by
Landlord or by mortgagee as long as (1) the subtenant performs his sublease’s
provisions, (2) the subtenant attorns to Landlord and mortgagee according to
their respective interests, and (3) subsequent defaults are cured as in the
above provisions or are non-curable.

After expiration of the applicable time for curing a particular default, or
before the expiration of that time in the event of emergency, Landlord may at
Landlord’s election, but is not obligated to, make any payment required of
Tenant under this lease or under any note or other document pertaining to the
financing of improvements or fixtures on the Premises or perform or comply with
any covenant or condition imposed on Tenant under this lease or any such note or
document, and the amount so paid plus the reasonable cost of any such
performance of compliance, plus interest at the highest rate allowed by law from
the date of payment, performance, or compliance (herein called act), shall be
deemed to be additional rent payable by Tenant with the next succeeding
installment of rent. No such act shall constitute a waiver of default or of any
remedy for default or render Landlord liable for any loss or damage resulting
from any such act.

22.                                 Landlord’s Remedies. If any default by
Tenant shall continue uncured, following notice of default as required by this
lease, for the period applicable to the default under the applicable provision
of this lease, Landlord has the following remedies in addition to all other
rights and remedies provided by law or equity, to which Landlord may resort
cumulatively or in the alternative:

A.                                   Termination. Landlord may at Landlord’s
election terminate this lease by giving Tenant written notice of termination. On
the giving of the notice, all Tenant’s rights in the Premises and all
improvements shall terminate. Promptly after notice of termination, Tenant shall
surrender and vacate the Premises and all improvements in broom clean condition,
and Landlord may reenter and take possession of the Premises and all remaining
improvements and eject all parties in possession or eject some and not others or
eject none; provided that no subtenant qualifying under non-disturbance
provisions of this lease shall be ejected. In addition to all other rights and
remedies Landlord may have, Landlord shall have all of the rights and remedies
of a landlord under Section 1951.2 of the California Civil Code. Termination
under this section 22A shall not relieve Tenant from the payment of any sum then
due to Landlord or from any claim for damages previously accrued or then
accruing against Tenant.

B.                                     Reentry Without Termination. Landlord may
at Landlord’s election reenter the Premises, and, without terminating this
lease, at any time and from time to time relet the Premises and improvements or
any part or parts thereof for the account and in the name of Tenant or
otherwise. Landlord may at Landlord’s election eject all persons or eject some
and not others or eject none; provided that no subtenant qualifying under
non-disturbance provisions of

23


--------------------------------------------------------------------------------


this lease shall be ejected. Landlord shall apply all rents from reletting as in
the provision on assignment of subrents, section 22F hereof. Any reletting may
be for the remainder of the term or for a longer or shorter period. Landlord may
execute any leases made under this provision either in Landlord’s name or in
Tenant’s name and shall be entitled to all rents from the use, operation, or
occupancy of the Premises or improvements or both. Tenant shall nevertheless pay
to Landlord on the due dates specified in this lease the equivalent of all sums
required of Tenant under this lease, plus Landlord’s expenses, less the avails
of any reletting or attornment. No act by or on behalf of Landlord under this
provision shall constitute a termination of this lease unless Landlord gives
Tenant notice of termination.

C.                                     Tenant’s Personal Property. Landlord may
at Landlord’s election use Tenant’s personal property and trade fixtures or any
of such property and fixtures without compensation and without liability for use
or damage, or store them for the account and at the cost of Tenant. The election
of one remedy for any one item shall not foreclose an election of any other
remedy for another item or for the same item at a later time.

D.                                    Recovery of Rent. Landlord shall be
entitled at Landlord’s election to each installment of rent or to any
combination of installments for any period before termination, including rent
accrued prior to the payment date, as such term is defined in section 3 hereof,
and interest accrued thereon (all of which accrued rent and interest shall be
immediately due and payable upon the occurrence of any default hereunder), plus
interest at the lesser of ten percent (10%) per annum or the highest rate
allowed by law from the due date of each rental installment; provided, in the
case of accrued rent and interest due upon default, interest shall run from the
date of default on both accrued rent and accrued interest. Subject to section
22F, avails of reletting or attorned subrents shall be applied, when received,
as follows: (1) to Landlord to the extent that the avails for the period covered
do not exceed the amount due from and charged to Tenant for the same period, and
(2) the balance to Tenant.

E.                                      Damages. Landlord shall be entitled at
Landlord’s election to damages in the following sums: (1) all amounts that would
have fallen due as rent between the time of termination of this lease and the
time of the claim, judgment, or other award, less the avails of all relettings
and attornments, plus interest on the balance at the highest rate allowed by
law; and (2) the “worth” at the time of the claim, judgment, or other award, of
the amount by which the unpaid rent for the balance of the term exceeds the then
fair rental value of the Premises at the lower of the fair rental value as then
encumbered by the lease and improvements and the fair rental value unencumbered
by the lease and improvements. “Worth,” as used in this provision, is computed
by discounting the total at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the claim, judgment, or award, plus one percent (1%).

Landlord shall also be entitled to any other amount reasonably necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform Tenant’s obligations under this lease or that in the ordinary course
of things would be likely to result from Tenant’s default, including, but not
limited to, the cost of recovering possession of the Premises, commissions and
other expenses of reletting, the amount of all taxes, insurance and other
charges that Tenant would have paid periodically during the remainder of the
term or extended term of the lease (discounted to present value), reasonable
attorneys’ fees and any other

24


--------------------------------------------------------------------------------




reasonable cost. Landlord shall have the remedy described in California Civil
Code section 1951.4 (Landlord may continue the lease in effect after Tenant’s
breach and abandonment and recover rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations).

F.                                      Assignment of Subrents. Tenant assigns
to Landlord all subrents and other sums falling due from subtenants, licensees,
and concessionaires (herein called subtenants) during any period in which
Landlord has the right under this lease, whether exercised or not, to reenter
the Premises for Tenant’s default, and Tenant shall not have any right to such
sums during that period. This assignment is subject and subordinate to any and
all assignments of the same subrents and other sums made, before the default in
question, to a mortgagee under any mortgage permitted by provisions of this
lease relating to purchase or construction of improvements. Landlord may at
Landlord’s election reenter the Premises and improvements with or without
process of law, without terminating this lease, and either or both collect these
sums or bring action for the recovery of the sums directly from such obligors.
Landlord shall receive and collect all subrents and avails from reletting,
applying them: first, to the payment of reasonable expenses (including
attorneys’ fees or brokers’ commissions or both) paid or incurred by or on
behalf of Landlord in recovering possession, placing the Premises and
improvements in good condition, and preparing or altering the Premises or
improvements for reletting; second to the reasonable expense of securing new
Tenants; third, to the fulfillment of Tenant’s covenants to the end of the term;
and fourth, to Landlord’s uses and purposes. Tenant shall nevertheless pay to
Landlord on the due dates specified in this lease the equivalent of all sums
required of Tenant under this lease plus Landlord’s expenses, less the avails of
the sums assigned and actually collected under this provision. Landlord may
proceed to collect either the assigned sums or Tenant’s balances or both, or any
installment or installments of them, either before or after expiration of the
term, but the period of limitations shall not begin to run on Tenant’s payments
until the due date of the final installment to which Landlord is entitled nor
shall it begin to run on the payments of the assigned sums until the due date of
the final installment due from the respective obligors.

23.                                 Notice of Landlord’s Default. Landlord shall
not be considered to be in default under this lease unless (1) Tenant has given
notice specifying the default and (2) Landlord has failed for thirty (30) days
to cure the default, if it is curable, or to institute and diligently pursue
reasonable corrective or ameliorative acts for non-curable defaults. Tenant
shall have the right of termination for Landlord’s default only after notice to
and consent by all mortgagees under mortgages then existing under provisions of
this lease relating to purchase or construction or improvements. Tenant waives
the protections of Civil Code Sections 1932 and 1933.

24.                                 Unavoidable Default or Delay. Any
prevention, delay, nonperformance, or stoppage due to any of the following
causes shall excuse nonperformance for a period equal to any such prevention,
delay, nonperformance, or stoppage, except the obligations imposed by this lease
for the payment of rent, taxes, insurance, or obligations to pay money that are
treated as rent. The causes referred to above are strikes, lockouts, labor
disputes, failure of power, irresistible superhuman cause, acts of public
enemies of this state or of the United States, riots, insurrections, civil
commotion, inability to obtain labor or materials or reasonable substitutes for
either, governmental restrictions or regulations or controls (except those
reasonably foreseeable

25


--------------------------------------------------------------------------------




in connection with the uses contemplated by this lease), or other causes beyond
the reasonable control of the party obligated to perform.

25.                                 Waiver, Voluntary Acts. No waiver of any
default shall constitute a waiver of any other breach or default, whether of the
same or any other covenant or condition. No waiver, benefit, privilege, or
service, voluntarily given or performed by either party shall give the other any
contractual right by custom, estoppel, or otherwise. The subsequent acceptance
of rent pursuant to this lease shall not constitute a waiver of any preceding
default by Tenant other than default in the payment of the particular rental
payment so accepted, regardless of Landlord’s knowledge of the preceding breach
at the time of accepting the rent, nor shall acceptance of rent or any other
payment after termination constitute a reinstatement, extension, or renewal of
the lease or revocation of any notice or other act by Landlord.

26.                                 Attorneys’ Fees. If either party brings any
action or proceeding to enforce, protect, or establish any right or remedy, or
to interpret any provisions of this lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees. Arbitration is an action or
proceeding for the purpose of this provision.

27.                                 Arbitration. Arbitration may be required
only for matters for which arbitration is mentioned in this lease. For other
matters, the party served with notice of arbitration may reject the notice by
failing to respond to it, by giving notice of rejection, or by taking action
inconsistent with arbitration.

Arbitration is initiated and required by giving notice specifying the matter to
be arbitrated. If action is already pending on any matter concerning which the
notice is given, the notice is ineffective unless given before the expiration
fourteen (14) days after service of process on the person giving the notice.

Except as provided to the contrary in these provisions on arbitration, the
arbitration shall be in conformity with and subject to applicable rules and
procedures of the American Arbitration Association. If the American Arbitration
Association is not then in existence or for any reason fails or refuses to act,
the arbitration shall be in conformity with and subject to provisions of the
California Code of Civil Procedure relating to arbitration as they stand amended
at the time of the notice.

The arbitrator(s) shall be bound by this lease. Pleadings in any action pending
on the same matter shall, if the arbitration is required or consented to, be
deemed amended to limit the issues to those contemplated by the rules prescribed
above. Each party shall pay half the cost of arbitration including arbitrators’
fees. Attorneys’ fees shall be awarded as separately provided in this lease.

28.                                 Notice. Any notice, demand, request,
consent, approval, or communication that either party desires or is required to
give to the other party or any other person shall be in writing and either
served personally or sent by prepaid, first class mail. Any notice, demand,
request, consent, approval, or communication that either party desires or is
required to give to the other party shall be addressed to the other party at the
address set forth below. Either party may change

26


--------------------------------------------------------------------------------




its address by notifying the other party of the change of address. Notice shall
be deemed communicated within forty-eight (48) hours from the time of mailing if
mailed as provided in this section.

Landlord:

Walter Bros. Construction Co., Inc.

P.O. Box 809

San Luis Obispo, CA 93406

with a copy to:

Roderick A. Rodewald

Diehl & Rodewald

1043 Pacific Street

San Luis Obispo, CA 93401

Tenant:

Mission Community Bank

581 Higuera Street

San Luis Obispo, CA 93401

with a copy to:

Matthew S. Kennedy, Esq.

MATTHEW S. KENNEDY, APLC

772 Santa Rosa Street

San Luis Obispo, California 93401

[805] 544-5003 [fax]

E-Mail: msk@KennedyLawRealty.com

29.                                 Performance of Tenant’s Covenants by Others.
Tenant may at Tenant’s election delegate performance of any or all covenants to
any one or more subtenants, or subtenants of subtenants, and the performance so
delegated shall be deemed Tenant’s performance. This provision shall not be
considered to permit or broaden the right of assignment or subletting beyond the
provisions of this lease relating to assignment and subletting.

30.                                 Non-merger of Fee and Leasehold Estates. If
both Landlord’s and Tenant’s estates in the Premises or the improvements or both
become vested in the same owner, this lease shall nevertheless not be destroyed
by application of the doctrine of merger except at the express election of the
owner and the consent of the mortgagee or mortgagees under the mortgages
existing under provisions of this lease relating to the purchase or construction
of improvements.

31.                                 Estoppel Certificates. At any time and from
time to time, within ten (10) days after notice of request by either party, the
other party shall execute, acknowledge, and deliver to the requesting party, or
to such other recipient as the notice shall direct, a statement certifying

27


--------------------------------------------------------------------------------




that this lease is unmodified and in full force and effect, or, if there have
been modifications, that it is in full force and effect as modified in the
manner specified in the statement. The statement shall also state the dates to
which the rent and any other charges have been paid in advance. The statement
shall be such that it can be relied on by any auditor, creditor, commercial
banker, and investment banker of either party and by any prospective purchaser
or encumbrancer of the Premises or improvements or both or of all or any part or
parts of Tenant’s or Landlord’s interests under this lease.

Tenant’s failure to execute, acknowledge, and deliver, on request, the certified
statement described above within the specified time shall constitute
acknowledgment by Tenant to all persons entitled to rely on the statement that
this lease is unmodified and in full force and effect and that the rent, and
other charges have been duly and full paid to and including the respective due
dates immediately preceding the date of the notice of request and shall
constitute a waiver, with respect to all persons entitled to rely on the
statement, of any defaults that may exist before the date of the notice.

32.                                 Joint and Several Obligations. If either
Landlord or Tenant consists of more than one person, the obligation of all such
persons is joint and several.

33.                                 Right of Entry.  Upon reasonable advance
notice to Tenant, Landlord and Landlord’s agents shall have the right to enter
the Premises at reasonable times during normal business hours for the following
purposes: (i) inspection of the Premises; (ii) curing any default by Tenant; and
(iii) showing the Premises to potential purchasers, lessees and/or mortgagees.

34.                                 Certain Definitions.

A.                                   Mortgage means mortgage, deed of trust, or
other encumbrance recognized in this state at the time it attaches as a
contractual security interest in the real property.

B.                                     Mortgagee means mortgagee, beneficiary,
or other obligee of an indebtedness secured by a mortgage.

C.                                     Foreclosure includes judicial
foreclosure, sale under a power or sale given in the mortgage, and all other
remedies provided by law or equity or set out in the mortgage and enforceable in
this state at the time of the foreclosure for divesting the obligee of title in
the event of the obligee’s default.

35.                                 Additional Rent. All monetary obligations of
Tenant to Landlord under this lease, including but not limited to the payment of
rent, utilities, insurance, taxes and other real property assessments,
maintenance and repairs, and other expenses payable by Tenant, shall be deemed
to be rent.

36.                                 Captions, Table of Contents. The table of
contents of the lease and the captions of the various articles and paragraphs of
this lease are for convenience and ease of reference only and do not define,
limit, augment, or describe the scope, content or intent of this lease or of any
part or parts of this lease.

28


--------------------------------------------------------------------------------




37.                                 Gender. The neuter gender includes the
feminine and masculine, the masculine includes the feminine and neuter, and the
feminine includes the neuter, and each includes corporation, partnership, or
other legal entity when the context so requires.

38.                                 Singular; Plural. The singular number
includes the plural whenever the context so requires.

39.                                 Entire Agreement. This lease contains the
entire agreement between the parties. No promise, representation, warranty, or
covenant not included in this lease has been or is relied on by either party.
Each party has relied on his own examination of this lease, the counsel of his
own advisors, and the warranties, representations, and covenants in the lease
itself. The failure or refusal of either party to inspect the Premises or
improvements, to read the lease or other documents, or to obtain legal or other
advice relevant to this transaction constitutes a waiver of any objection,
contention, or claim that might have been based on such reading, inspection, or
advice.

40.                                 Severability. The invalidity or illegality
of any provision shall not affect the remainder of the lease.

41.                                 Successors. Subject to the provisions of
this lease on assignment and subletting, each and all of the covenants and
conditions of this lease shall be binding on and shall inure to the benefit of
the heirs, successors, executors, administrators, assigns, and personal
representatives of the respective parties.

42.                                 Governing Law; Venue. This lease shall be
governed and construed in accordance with the laws of the State of California.
Venue for any action or arbitration arising out of this lease shall be in San
Luis Obispo, California.

43.                                 Tenant’s Duty to Surrender. At the
expiration or earlier termination of the term, Tenant shall surrender to
Landlord the possession of the Premises. Surrender or removal of improvements,
fixtures, trade fixtures, and improvements shall be as directed in provisions of
this lease on ownership of improvements at termination. Tenant shall leave the
surrendered premises and any other property in good and broom clean condition
except as provided to the contrary in provisions of this lease on maintenance
and repair of improvements. All property that Tenant is required to surrender
shall become Landlord’s property at termination of the lease. All property that
Tenant is not required to surrender but that Tenant does abandon shall, at
Landlord’s election, become Landlord’s property at termination.

If Tenant fails to surrender the Premises at the expiration or sooner
termination of this lease, Tenant shall defend and indemnify Landlord from all
liability and expense resulting from the delay or failure to surrender,
including, without limitation, claims made by any succeeding tenant based on or
resulting from Tenant’s failure to surrender.

29


--------------------------------------------------------------------------------




This lease shall terminate without further notice at expiration of the term. Any
holding over by Tenant after expiration shall not constitute a renewal or
extension or give Tenant any rights in or to the Premises except at otherwise
expressly provided in this lease.

44.                                  Execution in Counterparts. This lease, or
the memorandum of this lease, or both, may be executed in two (2) or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.

45.                                  Recordation of Memorandum Only. This lease
shall not be recorded; only a memorandum of this lease shall be recorded. The
parties shall execute the memorandum in form and substance as required by a
title insurance company insuring Tenant’s leasehold estate or the interest of
any leasehold mortgagee or fee mortgagee, and sufficient to give constructive
notice of the lease and purchase option to subsequent purchasers and mortgagees.

46.                                  Right of First Refusal.

(a)                       Subject to the rights set forth in Subsection (b)
below, in the event Landlord desires to sell the Premises, or any portion of its
interest in the Premises, and shall have received an acceptable bona fide offer
to purchase the Premises or such interest (the “Offer”), Landlord shall give
written notice of its intent to sell (the “Notice of Intent to Sell”) to Tenant,
together with an executed copy of the Offer setting forth all of the terms of
the proposed purchase and identifying the prospective purchaser. Tenant shall
then have an option to purchase the Premises or such interest on the same terms
and conditions as set forth in the Offer; provided that if the terms and
conditions of the Offer provide for an exchange of like kind of real property as
payment of all or a portion of the purchase price, Tenant may exercise its
option to purchase by stating in its written notice of exercise its willingness
to participate in an exchange transaction in which Landlord shall identify
certain real property which Tenant, at no additional cost or expense to Tenant,
shall acquire and exchange with Landlord for the Premises on terms and
conditions otherwise consistent with the Offer. If no exchange is contemplated
in the Offer, Tenant shall have the further option of paying Landlord in cash at
closing the full amount of the purchase price of the Premises or Landlord’s
interest in the Premises, notwithstanding any non-cash terms set forth in the
Offer. If Tenant elects to exercise its option, it shall give Landlord written
notice of such election within sixty (60) days after receipt of the Notice of
Intent to Sell. If Tenant fails to exercise its option within such sixty
(60)-day period, (i) Landlord shall be free to accept an offer to sell the
Premises or interest therein on the terms set forth in the Offer at any time
within ninety (90) days after the expiration of such sixty (60)-day period and
(ii) Tenant shall, upon request, deliver to Landlord an acknowledgement of
Tenant’s failure to exercise the option and Landlord’s right to sell the
Premises or interest therein pursuant to this Section.

(b)                      Notwithstanding the foregoing, Landlord shall be free
to convey, transfer or assign the Premises or any portion of its interest in the
Premises without compliance with Subsection (a) in the event that such
conveyance, transfer or assignment is either (i) made to any mortgagee of
Landlord’s fee estate in the Premises, provided that the lien of any fee
mortgage or other security instrument shall expressly remain subordinate to
Tenant’s leasehold interest herein created or (ii) made to any lineal
descendants (natural or adopted) of Landlord, the spouses of such lineal
descendants or any trust the total beneficial interest of which is held by such
lineal descendants or their spouses.

30


--------------------------------------------------------------------------------




47.                                 REGULATOR REQUIREMENTS:

a.                          Notwithstanding any other provision of this Lease,
Landlord shall not have the right to take possession of any of Tenant’s business
records or personal property located on the Premises, of any customer of Tenant,
or of any other third party. Furthermore, any rights and remedies of Landlord
under this Lease are subject to the power of the State of California Department
of Financial Institutions (“DFI”), the Federal Deposit Insurance Corporation
(“F.D.I.C.”), and other bank regulatory agencies, to enter upon and/or assume
control of the Premises and of any personal property therein as permitted under
applicable laws.

b.                         Also, notwithstanding any other provisions contained
in this Lease, in the event (a) Tenant or its successors or assigns shall become
insolvent or bankrupt, or, if their interests under this Lease shall be levied
upon or sold under execution or other legal process; or, (b) the depository
institution then operating on the Premises is closed or is taken over by any
depository institution supervisory authority (“Authority”), Landlord may, but
shall not be required to, in either such event, terminate this Lease only with
the concurrence of any receiver or liquidator, to the extent required by
applicable law.

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease as of the date
and year first above written.

 

Landlord:

 

 

 

WALTER BROS. CONSTRUCTION CO., INC.,
a California corporation

 

 

 

By:

  /s/ Donald C. Walter

 

 

  Donald C. Walter
  President

 

 

 

Tenant:

 

 

 

MISSION COMMUNITY BANK,
a California corporation

 

 

 

By:

  /s/ Anita Robinson

 

 

  Anita Robinson

 

 

  President

 

31


--------------------------------------------------------------------------------


EXHIBIT “A”

Legal Description

[Actual Legal Description to be attached upon completion of Lot Line Adjustment,
but consisting of approximately 37,760 square feet gross, 32,033 square feet net
of real property located at the corner of South Higuera and Prado Road, in the
City of San Luis Obispo, County of San Luis Obispo, State of California (a
portion of Assessor’s Parcel No. 053-041-033), as shown on the proposed Vesting
Tentative Map attached hereto as Exhibit “A-1”].


--------------------------------------------------------------------------------




Order Number:   4001-2539189 ( )

Page Number:  6

LEGAL DESCRIPTION

Real property in the City of San Luis Obispo, County of San Luis Obispo, State
of California, described as follows:

That portion of Lot 21 of the San Luis Obispo Suburban Tract, in the City of San
Luis Obispo, County of San Luis Obispo, State of California, according to the
map recorded February 7, 1906 in Book 1, Page 92 of Record of Surveys, described
as follows:

Commencing at the most Southerly corner of Parcel B denoted on Parcel Map No.
SL-84-284, recorded in Parcel Map Book 38, Page 60;

Thence South 3°54’55” West, along the Westerly right of way of South Higuera
Street (80 feet wide), 120.98 feet to a 1 1/4 inch iron pipe tagged L.S. 3877
and the point of beginning;

Thence North 86°14’05” West, 323 feet to a I’, 4 inch iron pipe tagged L.S.
3877; Thence South 3°45’55” West, 3 feet to a I Y4 inch iron pipe tagged L.S.
3877; Thence North 86°14’05” West, 62 feet to a 1 1/4 inch iron pipe tagged L.S.
3877; Thence South 3°45’55” West, 22.70 feet to a 1’ A inch iron pipe tagged
L.S. 3877;

Thence South 74°38’05” West, 252.44 feet, more or less, to the Easterly line of
the land described in the deed to Adrian R. Manthie, et ux., recorded June 15,
1955 in Book 807, Page 360 of Official Records and denoted on Parcel Map
SLO-73-495;

Thence Easterly and Southerly along the Northerly and Easterly boundary of last
said Manthie property to the Northerly line of Prado Road (40 feet wide);

Thence Easterly along the Northerly line of said Prado Road and Northerly along
the Westerly line of the property conveyed by Walter Brothers Construction
Company, Inc., to the City of San Luis Obispo, recorded May 6, 1975 in Book
1831, Page 595 of Official Records, to the point of beginning.

Said land is shown as Parcel 1 on Map recorded May 10, 1989 in Book 59, Page 89
of Record of Surveys.

EXCEPTING THEREFROM all geothermal resources as defined in Section 6903 of the
California Public Resources Code within’ or that may be produced from said real
property, provided, however that the ‘surface of said real property shall never
be used for the exploration, development, extraction, removal, ot storage of any
thereof, ‘as reserved by Standard Oil Company of California, a Corporation, in
deed recorded October 29, 1974 in Book 1803, Page 799 of Official Records.

ALSO EXCEPTING THEREFROM the sole and exclusive right from time to time to drill
and maintain wells or other works into (except for oil, gas, and other
hydrocarbons not herein reserved by grantor), or through said real property
below, a depth of 500 feet and to produce, inject, store or remove from and
through such wells or works, oil gas, water and other substances of whatever
nature, including the right to perform any and aN operations deemed by Grantor
necessary or convenient for the exercise of such rights, as reserved by Standard
Oil Company of California, a Corporation, in deed recorded October 29, 1974 in
Book 1803, Page 799 of Official Records.

APN: 053-041-033

First American Title


--------------------------------------------------------------------------------




[g201841ke03i001.jpg]

 

EXHIBIT “A-1”

 


--------------------------------------------------------------------------------




SECRETARY CERTIFICATE

I, Cindy M. Harrison, Assistant Secretary of Mission Community Bank, hereby
certify that the Bylaws of the Corporation were adopted on December 23, 2003,
including that portion of the Bylaws specifically pertaining to powers of the
President as follows:

The President shall be the Chief Executive Officer of the corporation and shall,
subject to the control of the Board of Directors, have general supervision,
direction and control of the business and the officers of the corporation. The
President shall have the general powers and duties of management usually vested
in the office of the President of a corporation, and shall have such other
powers and duties as may be prescribed by the Board of Directors or these
Bylaws.

IN WITNESS WHEREOF, I have hereunto set my hand as of the 15th day of September,
2006.

 

/s/ Cindy M. Harrison

 

Cindy M. Harrison

 

Assistant Secretary

 

 


--------------------------------------------------------------------------------